[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Rodgers, Slip Opinion No. 2020-Ohio-770.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-770
                          IN RE APPLICATION OF RODGERS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re Application of Rodgers, Slip Opinion No.
                                     2020-Ohio-770.]
Attorneys—Character and fitness—Pending application to take the bar exam
        approved—Applicant may sit for the July 2020 bar exam, provided she
        satisfies the remaining registration requirements.
    (No. 2019-1094—Submitted January 28, 2020—Decided March 5, 2020.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 696.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Cynthia Marie Rodgers, of Dresden, Ohio, is a 2019
graduate of Capital University Law School. Rodgers applied to register as a
candidate for admission to the Ohio bar and to take the July 2019 bar exam.
                             SUPREME COURT OF OHIO




       {¶ 2} Two members of the Muskingum County Bar Association admissions
committee interviewed Rodgers in July 2017, and the committee issued a
preliminary report recommending that her character and fitness be approved. The
Board of Commissioners on Character and Fitness, however, invoked its authority
to investigate her character, fitness, and moral qualifications sua sponte. See
Gov.Bar R. I(10)(B)(2)(e).
       {¶ 3} Following a hearing, the board issued a report recommending that we
disapprove Rodgers’s pending application on the ground that she has failed to
establish that she currently possesses the requisite character, fitness, and moral
qualifications to practice law in this state and that we permit her to reapply for the
July 2024 bar exam. In support of that recommendation, the board cites Rodgers’s
default on several consumer debts, the nearly $900,000 in student-loan debt that
she and her husband have amassed in the pursuit of multiple degrees, and her
personal involvement in nearly 60 civil proceedings—in some of which it appears
that she engaged in the unauthorized practice of law. At oral argument, Rodgers
informed the court that after the board issued its report and recommendation, she
reported her actions to the Board on the Unauthorized Practice of Law.
       {¶ 4} Rodgers objects to the board’s findings that she neglected her
financial responsibilities, abused the legal process, and demonstrated an ongoing
lack of integrity on the grounds that (1) her default on several consumer debts
occurred more than 15 years ago, (2) her student-loan debt, while significant, is not
in default, and (3) her past litigation, most of which occurred before she attended
law school, does not accurately reflect her current character, fitness, or moral
qualifications to practice law. She contends that she has been honest about her
debts, has abided by the terms of her student-loan repayment plan for nearly 20
years, and has become more circumspect about pursuing litigation since she
enrolled in law school. She therefore urges this court to find that she has carried




                                          2
                                January Term, 2020




her burden of establishing that she currently possesses the requisite character,
fitness, and moral qualifications for approval of her pending bar-exam application.
       {¶ 5} For the reasons that follow, we sustain Rodgers’s objections to the
board’s report and find that she has established by clear and convincing evidence
that she currently possesses the requisite character, fitness, and moral qualifications
required for admission to the practice of law. We therefore approve Rodgers’s
pending application and permit her to sit for the July 2020 bar exam.
                               Findings and Analysis
       {¶ 6} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
And “[a] record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of the
applicant.” Gov.Bar R. I(11)(D)(3).
       {¶ 7} Gov.Bar R. I(11)(D) lists factors that are to be considered in
determining an applicant’s qualifications. Among those factors are the commission
of an act constituting the unauthorized practice of law, the abuse of the legal
process, and the neglect of financial responsibilities.            See Gov.Bar R.
I(11)(D)(3)(c), (j), and (k). The rule further directs the admissions committee to
consider additional factors—including the recency and seriousness of the conduct,
the factors underlying the conduct, the evidence of rehabilitation, and the candor of
the applicant in the admissions process—in assigning weight and significance to
the applicant’s prior conduct. See Gov.Bar R. I(11)(D)(4)(b), (d), (e), (g), and (i).
                      Consumer Debt and Student-Loan Debt
       {¶ 8} The board acknowledged that Rodgers appeared to be timely
servicing all of her current debts, with the exception of one disputed debt regarding




                                          3
                                SUPREME COURT OF OHIO




a defective computer. It concluded, however, that Rodgers had openly neglected
her financial responsibilities by failing to pay several consumer debts in the past
and knowingly incurring a substantial amount of student-loan debt that she will
probably never be able to fully repay. The board found that Rodgers owed money
to Elder-Beerman, JCPenney, and Lowe’s but that the debts had apparently “gone
away” due to age because they no longer appeared on her credit report. On her
registration application, Rodgers disclosed that she had defaulted on $500 debts to
JCPenney in 1988 and Elder-Beerman in 2005 and that the credit-card issuer for
Lowe’s had taken a $1,400 judgment against her in April 2000. She had no record
of whether those debts were paid, and her only explanation for the default was that
she could not keep up with her payments. Rodgers testified that when she contacted
the creditors to inquire about the status of the accounts, she was informed that they
had no records of the debts.
         {¶ 9} The board also expressed significant concerns regarding the nearly
$900,000 of student-loan debt that Rodgers and her husband have incurred and her
acknowledgment that they would never be able to repay the entire amount that they
owed.1
         {¶ 10} In In re Application of Griffin, 128 Ohio St. 3d 300, 2011-Ohio-20,
943 N.E.2d 1008, ¶ 4, 6, we found that an applicant failed to prove that he possessed
the requisite character, fitness, and moral qualifications for admission to the
practice of law based in part on his student-loan debt of approximately $170,000.
But the applicant’s loans and an additional $16,500 in credit-card debt had been in
default for more than a year, and the applicant had no plan or ability to pay those
debts. Although we disapproved the applicant’s pending bar-exam application, we




1. According to Rodgers’s April 14, 2019 credit report, the original balance of the consolidated
loans was $339,540, but under the income-contingent repayment plan, that amount had ballooned
to $884,403 by March 31, 2019.




                                               4
                                     January Term, 2020




permitted the applicant to reapply for the exam to be administered one year after
the exam he originally sought to take. Id. at ¶ 4, 6.
        {¶ 11} In contrast to Griffin, Rodgers testified that after she became
disabled in 2001, she and her husband consolidated their student loans and entered
into a 25-year income-contingent repayment plan. She explained that pursuant to
that plan, they were required to pay a percentage of their income above $20,000 for
25 years and that any amount that remained unpaid after that time would be
forgiven. She stated that at the time of her character and fitness hearing, their
payment was zero because their income was so low and that they had approximately
six years left before the remaining balance was forgiven. Although Rodgers had
no idea how much she had borrowed to attend law school, or the total amount of
her student-loan debt,2 she understood that even if the previously consolidated
student loans were forgiven in the next five or six years, she would likely be paying
10 to 15 percent of her income toward her law-school loans for the rest of her life.
        {¶ 12} Given the current status of Rodgers’s credit report, the candid
disclosure of her default on several consumer debts—the most recent of which
occurred more than 15 years ago—and her compliance with the terms of her
student-loan repayment plan, we cannot agree with the board’s assessment that
Rodgers has neglected her financial responsibilities. On the contrary, it appears
that she is currently meeting all of her financial obligations with the exception of
the one disputed consumer debt mentioned above and that she has taken full
advantage of the opportunities that the federal-student-loan program has made
available to further her educational goals.
                                      Litigation History
        {¶ 13} Rodgers has been a litigant in many administrative and legal
proceedings in her lifetime, but the record shows that much of her litigation was

2. Rodgers’s April 14, 2019 credit report lists a May 2018 student loan with an initial balance of
$39,370 in deferred-payment status.




                                                5
                              SUPREME COURT OF OHIO




rooted in personal tragedy and financial hardships and was genuinely intended to
right wrongs—some actual and some perceived—rather than to harm or annoy
others.
          {¶ 14} Rodgers has candidly disclosed each of her civil matters, beginning
with a dispute over her own custody in 1965. The subject matter of Rodgers’s
actions and her success in pursuing them varied widely. For example, she pursued
pro se two claims of alleged medical malpractice—one following surgery to repair
injuries Rodgers sustained in a tree-cutting accident that left her disabled and
another for undiagnosed injuries following a motor-vehicle accident—but they
were dismissed when she could not obtain the required affidavits of merit.
          {¶ 15} Rodgers also retained counsel to file a wrongful-death action after
one of her brothers was killed in a mobile-home fire and to pursue a claim for
underinsured-motorist coverage on behalf of her father’s estate after her sister died
in a car accident—but neither of those claims was successful.
          {¶ 16} Rodgers obtained guardianship over a brother who was unable to
care for himself. She also attempted to obtain guardianship over her niece—the
daughter of her deceased brother—albeit in the wrong jurisdiction. But she later
sought and obtained legal visitation with that niece and reported that she had
exercised that right for approximately seven years at the time of her character and
fitness hearing.
          {¶ 17} Perhaps the most problematic of Rodgers’s cases are nearly 20
actions, from 2002 through 2010, in which she filed complaints, counterclaims, or
appeals in her capacity as the administrator of her father’s probate estate. Many of
those actions arose from a contentious dispute with her uncle regarding ownership
of the family farm and were repetitive and frivolous. And because Rodgers filed
several of them herself, it is evident that she engaged in the unauthorized practice
of law. See Gov.Bar R. VII(2)(A)(1) (defining the unauthorized practice of law as
the “rendering of legal services for another by any person not admitted to the




                                          6
                                 January Term, 2020




practice in Ohio under Rule I of the Supreme Court Rules for the Government of
the Bar” except in certain circumstances not applicable here); see also Mahoning
Cty. Bar Assn. v. Alexander, 79 Ohio St. 3d 1220, 681 N.E.2d 934 (1997) (holding
that an individual who is not licensed to practice law in this state but who institutes
legal proceedings or appears in court as the trustee for a trust engages in the
unauthorized practice of law).
       {¶ 18} However, it has been nearly ten years since Rodgers filed the last of
the claims related to her father’s estate. At her character and fitness hearing,
Rodgers admitted that she was too emotionally involved in those cases and that
although she did not know what she was doing when she filed them, she felt
“something needed to be done” to correct an injustice. She filed many of the cases
herself because she could not afford to hire an attorney.
       {¶ 19} Rodgers noted that most of her litigation occurred before she went
to law school, and she testified that attending law school has changed her. She now
recognizes the errors in her past judgment—though she honestly believed she was
doing the right thing at the time.
       {¶ 20} While in law school, Rodgers practiced law in a supervised setting
through the Capital University Law School Legal Clinic and Southeastern Ohio
Legal Aid and learned how to properly investigate and present legal claims. She
has submitted letters from the director and the supervising clinical professor of the
legal clinic, who both report that Rodgers conducted thorough research,
demonstrated strong analytical abilities, effectively communicated and negotiated
with opposing counsel, written and successfully argued pretrial motions, and
performed exceedingly well under pressure. Another professor characterized her
as “one of the best students in the Capital Legal Clinic.” Although it appears that
just one of those professors had some knowledge of Rodgers’s litigious past, we
have no reason to doubt that their letters present an accurate assessment of her
current abilities as a law-school graduate.




                                          7
                             SUPREME COURT OF OHIO




        {¶ 21} Rodgers’s actions since enrolling in law school demonstrate that she
has learned to exercise good judgment and has developed a healthy respect for the
legal process. She filed two lawsuits while in law school. The first—a small-claims
action for property damage that occurred when her car was towed—settled for
$250. And the second—a claim against an attorney for unpaid paralegal wages—
was filed by counsel. Although the defendant in that action sought to have Rodgers
declared a vexatious litigator, he ultimately dismissed that complaint and settled
Rodgers’s claim for $16,500.
        {¶ 22} As the board acknowledged, Rodgers’s record in law school,
particularly her participation in the legal clinic, shows that she has the ability to
help others and that she will be able to draw on her past experience to the benefit
of her future clients.
                                              Conclusion
        {¶ 23} Based upon the foregoing, we find that Rodgers has carried her
burden of proving by clear and convincing evidence that she currently possesses
the requisite character, fitness, and moral qualifications to practice law in Ohio.
We therefore approve Rodgers’s pending application and permit her to sit for the
July 2020 bar exam, provided that she satisfies the remaining registration
requirements.
                                                             Judgment accordingly.
        O’CONNOR, C.J., and FRENCH, DONNELLY, and STEWART, JJ., concur.
        KENNEDY and DEWINE, JJ., concur in judgment only.
        FISCHER, J., dissents, with an opinion.
                               _________________
        FISCHER, J., dissenting.
        {¶ 24} I respectfully dissent. Because I conclude that applicant, Cynthia
Marie Rodgers, has failed to establish by clear and convincing evidence that she is
currently fit for admission to the practice of law, I would disapprove her pending




                                          8
                                January Term, 2020




application to register as a candidate for admission to the Ohio bar but would permit
her to reapply for the July 2024 bar exam.
       {¶ 25} Pursuant to Gov.Bar R. I(11)(D)(1), an applicant “has the burden to
prove by clear and convincing evidence that the applicant possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law.”
(Emphasis added.) An applicant may be approved “if the applicant’s record of
conduct justifies the trust of clients, adversaries, courts, and others with respect to
the professional duties owed to them.” Gov.Bar R. I(11)(D)(3). The Rules for the
Government of the Bar of Ohio make it clear that “[a] record manifesting a
significant deficiency in the * * * diligence[] or reliability of an applicant may
constitute a basis for disapproval of the applicant.” Id. In making its determination,
an admissions committee must carefully consider the applicant’s “[n]eglect of
financial responsibilities.” Gov.Bar R. I(11)(D)(3)(k).
       {¶ 26} As explained in the majority opinion, in recommending that we
disapprove Rodgers’s pending application, the Board of Commissioners on
Character and Fitness expressed significant concerns regarding the nearly $900,000
of student-loan debt that Rodgers and her husband have incurred as well as her
acknowledgment that she and her husband would never repay the entire amount
they owe. I share these concerns.
       {¶ 27} In In re Application of Griffin, 128 Ohio St. 3d 300, 2011-Ohio-20,
943 N.E.2d 1008, this court disapproved an applicant’s pending application after
concluding that the applicant had neglected his personal financial obligations. Id.
at ¶ 9-10. The applicant owed approximately $170,000 in student loans and had
also incurred approximately $16,500 in credit-card debt. Id. at ¶ 4. The board
accepted the panel’s conclusion that the applicant had no plan or ability to pay his
debts. Id. at ¶ 6. We agreed and concluded that the applicant had neglected his
personal financial obligations by failing to seek full-time employment, which




                                          9
                               SUPREME COURT OF OHIO




would have given him a better opportunity to address his financial obligations. Id.
at ¶ 9.
          {¶ 28} In the majority opinion in this case, Griffin is distinguished on the
basis that Rodgers is currently meeting her financial obligations, with the exception
of one disputed consumer debt, and has taken full advantage of the opportunities
that the federal-student-loan program has made available. I do not agree that this
distinction is dispositive.
          {¶ 29} It is true that, unlike Griffin, who failed to make any payments
toward his student-loan debt and was unable to meet his credit-card obligations,
Rodgers is currently meeting her student-loan obligations under an income-
contingent repayment plan (although it should be noted that Rodgers had no
repayment obligation under that plan at the time of her character-and-fitness
hearing). Rodgers, however, is responsible for more than five times the amount of
student-loan debt than that for which Griffin was responsible. .
          {¶ 30} Moreover, as explained in the majority opinion, Rodgers also has a
history of neglecting her financial responsibilities that was not present in Griffin.
While it appears that those debts no longer appear on her credit reports and that
many of Rodgers’s creditors have ceased pursuing her outstanding debts due to the
age of those obligations, the fact remains that Rodgers has engaged in a pattern of
taking on more debt than she has the ability to repay. In light of this history, it is
particularly troubling that Rodgers, as the majority opinion acknowledges, “had no
idea how much she had borrowed to attend law school, or the total amount of her
student loan debt.” Majority opinion at ¶ 11.
          {¶ 31} In keeping with Rodgers’s pattern of assuming debt that she is
unable to repay, she has taken on a significant amount of student loans without a
plan for how she will repay those loans. This record of conduct does not justify the
trust of clients, adversaries, courts, and others with respect to the professional duties
owed to them, see Gov.Bar R. I(11)(D)(3), but instead manifests a significant




                                           10
                                  January Term, 2020




deficiency in Rodgers’s diligence and reliability in regard to her financial
responsibilities. .
          {¶ 32} Pursuant to Gov.Bar R. I(11)(D)(1), it is Rodgers’s burden to prove
by clear and convincing evidence that she possesses the requisite character, fitness,
and moral qualifications for admission to the practice of law. How can she possess
the requisite fitness for admission to the practice of law when she has demonstrated
a pattern of neglecting financial responsibilities, which has culminated in her being
responsible for approximately $900,000 in student loans without any intention to
repay those loans?
          {¶ 33} Rodgers’s lack of diligence in keeping track of her student-loan
obligations and her acknowledgment that she will never be able to repay those loans
indicates that she believes that those debts are not her problem and that she is
relying on someone else (most likely, in this case, the taxpayers) to take care of her
debts for her. If this is how she handles her own financial responsibilities, how will
she handle her clients’ financial issues?
          {¶ 34} In my view, a lawyer’s ability to competently handle issues related
to a client’s finances is of paramount importance. This court has stated, for
instance, that “[t]he mishandling of clients’ funds either by way of conversion,
commingling, or just poor management, encompasses an area of the gravest
concern of this court in reviewing claimed attorney misconduct.” (Emphasis
added.) Columbus Bar Assn. v. Thompson, 69 Ohio St. 2d 667, 669, 433 N.E.2d
602 (1982). Rogers has failed to show by clear and convincing evidence that she
is fit to handle either her own financial obligations or those of her potential clients.
          {¶ 35} This court has a duty “ ‘to protect the public against members of the
bar who are unworthy of the trust and confidence essential to the relationship of
attorney and client.’ ” Ohio State Bar Assn. v. Weaver, 41 Ohio St. 2d 97, 100, 322
N.E.2d 665 (1975), quoting In re Pennica, 36 N.J. 401, 418-419, 177 A.2d 721
(1962).      In light of this duty to protect the public, I would accept the




                                            11
                             SUPREME COURT OF OHIO




recommendation of the board in this case and conclude that because Rodgers has
failed to establish by clear and convincing evidence that she possesses the requisite
fitness for admission to the practice of law, her pending application to register as a
candidate for admission to the Ohio bar should be disapproved. While I would
disapprove her application at this time, I would permit her to reapply for the July
2024 bar exam in order to give her the opportunity to show that she has addressed
her pattern of financial neglect and demonstrated her fitness for admission to the
practice of law.
                               _________________
       Cynthia Marie Rodgers, pro se.
       Allen & Baughman and Jillian B. Von Gunten, for the Muskingum County
Bar Association.
                               _________________




                                         12